Concurring Opinion by
President Judge Crumlish, Jr.:
I concur in the result reached by the majority. However, I hasten to express my misgivings about the implication contained therein that alcoholism cannot be a “circumstance beyond the mortgagors control,” causing financial hardship so as to qualify that mortgagor for emergency assistance under Act 91.
The majority rightly recognizes the significant body of medical opinion which views alcoholism as a disease. Whether this disease is the cause or the result of the compulsive ingestion of alcohol is a question best left to the expertise of the medical and psychiatric professions. Nonetheless, the opinion expressed by the majority falls short of making the essential distinction between an alcoholics conduct and his condition.
It may be true, as the majority states, that a decision to devote ones earnings to the purchase of alcohol is a voluntary one. This Court has as much as recognized the voluntary nature of alcoholic conduct in denying unemployment compensation benefits for absenteeism due to alcoholism. Mooney v. Unemployment Compensation Board of Review, 39 Pa. Commonwealth Ct. 404, 395 A.2d 675 (1978), aff'd, 487 Pa. 448, 409 A.2d 854 (1980). However, the condition of alcoholism may well be a circumstance beyond ones control, which I believe may be illustrated by example. If an alcoholic who is financially strapped but able to maintain employment (and hence a steady income) seeks treatment which costs him money, he may indeed suffer financial hard*56ship. This hardship is attributable not to alcoholic conduct, which by treatment he has controlled, but to his “disease” or condition, a circumstance which few would argue he can “undo.” Would this Court then have that alcoholic choose between treatments and mortgage payments because he does not qualify for benefits under Act 91?
For this reason, I cannot place credence, as does the majority, • in the agency hearing examiners articulation of a “curtailment of income” standard by which Act 91 eligibility was evaluated. The Acts criterion that the mortgagor must be “suffering financial hardship due to circumstances beyond his control” contemplates more than that, such as in instances when a mortgagors family members suffer catastrophic or chronic illness causing financial hardship, notwithstanding the mortgagors maintenance of income. To the extent that the majority opinion may be viewed as not recognizing that alcoholism can, in certain instances, constitute a circumstance beyond- ones control, I must respectfully differ.
Judge Barry joins in this concurring opinion.